Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered. 
Status of Claims
In the documents filed on 09/22/2021: 
Claim(s) 1 (and by extension its/their dependents) have been amended. 
Claim(s) 1-12 is/are pending in this application.
Claim(s) 1-12 have been rejected below.

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. With respect to claim 1 applicant argued: 

With regard to amended independent claim 1, the cited reference fails to disclose at least, for example, the recited 
notification preparation information indicating that the leaning-vehicle-overturn-notification- system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication…
an overturn-notification-rider-informing-actuation-section that, based on the notification preparation information… causes light to be radiated or sound to be generated… and … informs a rider that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication
Claim 1 recites "a leaning-vehicle-overturn-notification-information-acquisition-section that acquires notification preparation information indicating that the leaning-vehicle-overturn- notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication" and "an overturn-notification-rider-informing- actuation-section that, based on the notification preparation information ... causes light to be10 radiated or sound to be generated." According to claim 1, the present embodiments radiate light or generate sound based on whether or not an emergency call is being prepared. The present embodiments then notify the rider by this light or sound whether an emergency call has been made, or is being prepared. That is, in the present embodiments, the emergency call and the light/sound are related, and the light or sound is triggered by the notification state of the emergency call. 
On the other hand, Lenker discloses that "Upon determination of an activation event, at stage 430, the computing system can activate the alert system or any portion thereof" (see paragraph [0065] and FIG. 4 in Lenker). Furthermore, Lenker discloses that Lenker's alert system activates the auxiliary illumination devices which are configured to strobe or flash at a predetermined frequency in order to draw "motorists' attention" (see paragraph [0065] in Lenker). That is, Lenker's alert system notifies motorists by illumination whether the rider's vehicle has fallen. To attract the attention of the motorists, Lenker's illumination system must be triggered by a fall of the vehicle. Although Lenker's paragraph [0068] discloses sending an emergency call to a third party, it does not disclose any relationship between the emergency call and activation of the illumination system. In addition, Lenker's paragraph [0068] discloses that "the motorbike may comprise a communication module." That is, it is apparent that Lenker's alert system is activated independently of emergency calls. In this way, Lenker differs from the present embodiments with respect to a trigger for activating the illumination (light or sound) system, and furthermore, the contents of the notification by illumination are also different. 
11 communication," "an overturn-notification-rider-informing-actuation-section that, based on the notification preparation information ... causes light to be radiated or sound to be generated," and "informs a rider that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication." 
In view of the foregoing, Lenker fails to support the rejection of amended independent claim 1, and further fails to support the rejection of the dependent claims for at least the reasons discussed in connection with claim 1. 

The examiner respectfully disagrees. First, with respect to the limitation of:
notification preparation information indicating that the leaning-vehicle-overturn-notification- system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication…

This feature was previously shown as being taught by Lenker in Fig. 4 steps 410-440 ¶[63-64, 68-73]. More specifically, steps 410 and 420 teach collecting information based on the current situation of the vehicle which in turn is used in steps 430 and 440 to determine when an emergency situation has occurred and what actions to perform in response to the emergency (including “notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication” see Lenker ¶[68-73]). The data collected in steps 410 and 420 therefore meets the cited limitation of “notification preparation information” since it is data collected which indicates that the leaning-vehicle-overturn-notification- system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication.

an overturn-notification-rider-informing-actuation-section that, based on the notification preparation information… causes light to be radiated or sound to be generated… and … informs a rider that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication

It is noted that this limitation has been paraphrased. For the sake of clarity the full limitation is provided below:
an overturn-notification-rider-informing-actuation-section that, based on the notification preparation information or the notification completed information acquired by the leaning- vehicle-overturn-notification-information-acquisition-section, causes light to be radiated or sound to be generated in a horizontal direction from the leaning vehicle that is in an overturned state by actuating at least one of the front light, the indicators, the back light, the meter panel, the image display section, the horn or the buzzer in an operating state that is different from an operating state at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, and thereby informs a rider that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning- vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication 

Applicant argued
On the other hand, Lenker discloses that "Upon determination of an activation event, at stage 430, the computing system can activate the alert system or any portion thereof" (see paragraph [0065] and FIG. 4 in Lenker). Furthermore, Lenker discloses that Lenker's alert system activates the auxiliary illumination devices which are configured to strobe or flash at a predetermined frequency in order to draw "motorists' attention" (see paragraph [0065] in Lenker). That is, Lenker's alert system notifies motorists by illumination whether the rider's vehicle has fallen. To attract the attention of the motorists, Lenker's illumination system must be triggered by a fall of the vehicle. Although Lenker's paragraph [0068] discloses sending an emergency call to a third party, it does not disclose any relationship between the emergency call and activation of the illumination system. In addition, Lenker's paragraph [0068] discloses that "the motorbike may comprise a communication module." That is, it is apparent that Lenker's alert system is activated independently of emergency calls. In this way, Lenker differs 

It would appear that applicant’s position is that, applicant acknowledges that Lenker teaches illumination/notifications in response to an overturn condition (Furthermore, Lenker discloses that Lenker's alert system activates the auxiliary illumination devices which are configured to strobe or flash at a predetermined frequency in order to draw "motorists' attention"). Applicant also acknowledges that Lenker teaches sending an emergency call to a third party (“Although Lenker's paragraph [0068] discloses sending an emergency call to a third party”). However applicant is arguing that there is no explicitly disclosed connection between the lights and the sending of the message (“That is, it is apparent that Lenker's alert system is activated independently of emergency calls”).
Applicant’s arguments are not persuasive. Although it is acknowledged that Lenker does not explicitly teach that the lights used to make the user more visible also informs a rider that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning- vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication, what applicant is describing would merely be an additional advantage which would flow naturally from the teachings of Lenker but not explicitly recognized. 
More specifically, Lenker’s overturn notification system both flashes lights and sends an emergency call in response to determining an overturn condition has occurred. The lights and n indication that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning- vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication because the lights and the sending of a message are both directly tied to the occurrence/detection of the overturn situation. It would be an obvious and logical common sense conclusion to one of ordinary skill in the art to recognize that if the vehicle is flashing the emergency overturn lights that the vehicle is also preparing to send or has already sent an emergency call since both are actions that occur in response to an overturn situation. Therefore applicant’s arguments fail to demonstrate that there is any substantial, non-obvious difference between applicant’s claims and the teachings of Lenker.
The following is a quote from MPEP 2145.II. Arguing Additional Advantages or Latent Properties
MPEP 2145.II Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in 
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").

In the case of the instant application and references, as shown above, applicant is merely recognizing another advantage which would flow naturally from following the suggestion of inherent feature/advantage present in Lenker and thus is not novel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenker (US 20170158118).

the leaning-vehicle-overturn-notification-system (Lenker Fig. 4 element 410-430 ¶[63-65]) being configured to notify of overturn occurrence information indicating that a leaning vehicle changed from a travelling state to an overturned state to outside of the leaning vehicle by radio communication (Lenker ¶[68-73]), the overturn-notification-rider-informing-device being mounted in the leaning vehicle (Lenker Fig. 4 element 410-430 ¶[63-65]), the leaning vehicle comprising:
 a vehicle body that leans left when turning left and leans right when turning right (Lenker Fig. 1 ¶[37]);
 and at least one of a front light that illuminates an area in front of the vehicle body (Lenker Fig. 1 element 120 ¶[9, 37]) when the vehicle body is in an upright state, indicators, a back light, a meter panel, an image display section, a horn or a buzzer (Lenker Fig. 1 element 120 ¶[9, 37]);
 the overturn-notification-rider-informing-device comprising:
 a leaning-vehicle-overturn-notification-information-acquisition-section (Lenker Fig. 4 410, 420 ¶[63-64]) that acquires notification preparation information indicating that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication (Lenker Fig. 4, 430, and 440 ¶[63-64, 68-73] note: steps 410 and 420 collect information which in turn is used in steps 430 and 440 to determine when to perform emergency communications, the data collected in steps 410, 420 therefore meets the limitation of “notification preparation 
an overturn-notification-rider-informing-actuation-section (Lenker Fig. 4, 430 ¶[65]) that, based on the notification preparation information or the notification completed information acquired by the leaning-vehicle-overturn-notification-information-acquisition-section (Lenker Fig. 4 410, 420 ¶[63-64]), causes light to be radiated or sound to be generated in a horizontal direction from the leaning vehicle that is in an overturned state by actuating at least one of the front light, the indicators, the back light, the meter panel, the image display section, the horn or the buzzer in an operating state that is different from an operating state at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, (Lenker Fig. 4, 430 ¶[9, 65] note that the list of lights and sounds in Lenker ¶[9] encompass all the different embodiments listed by applicant). 
With respect to the limitation of: 
[the lights/sounds] thereby informs a rider that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning- vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication

Although it is acknowledged that Lenker does not explicitly talk about the lights together with the emergency call to a third party, the limitation in question would be obvious to one of ordinary skill in the art in view of the teachings of Lenker. More specifically the limitation is merely recognizing another advantage which would flow naturally from following the teachings of Lenker. That is (assuming an embodiment of Lenker’s overturn notification n indication that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning- vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication because the lights and the sending of a message are both directly tied to the detection of the overturn situation.
It would be a very obvious and logical common sense connection to one of ordinary skill in the art to recognize that if the vehicle is flashing the emergency overturn lights that the vehicle is also preparing to send or has already sent an emergency call. Therefore one of ordinary skill in the art would recognize that it would be obvious that the flashing lights of Lenker also act to thereby informs a rider that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning- vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication since both are actions that occur in response to an overturn situation

With respect to claim 2 Lenker as modified above teaches an overturn-notification-rider-informing-device, wherein:


With respect to claim 3 Lenker as modified above teaches an overturn-notification-rider-informing-device, wherein:
 the overturn-notification-rider-informing-actuation-section actuates two or more components among the front light, the indicators, the back light, the meter panel and the image display section (Lenker Fig. 4 element 430 ¶[9, 65] note: it is inherent that “any subset of the auxiliary… devices” would include two of the devices listed in ¶[9]). 


 in a case where the front light, the meter panel or the image display section is unlit at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, the overturn-notification-rider-informing-actuation-section informs the rider of the overturn notification state by causing the front light, the meter panel or the image display section to light up or to flash after the leaning vehicle changes from the travelling state to the overturned state (Lenker Fig. 4 element 430 ¶[9, 65]);
 or in a case where the front light, the meter panel or the image display section is lit at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, the overturn-notification-rider-informing-actuation-section informs the rider of the overturn notification state by causing the front light, the meter panel or the image display section to flash after the leaning vehicle changes from the travelling state to the overturned state (Lenker Fig. 4 element 430 ¶[9, 65]). 

With respect to claim 5 as modified above Lenker teaches an overturn-notification-rider-informing-device, wherein:
 the front light includes a high-beam state in which a travelling headlight lights up, and a low-beam state in which a passing headlight lights up (Lenker ¶[15, 17, 31]);
 and in a case where the front light is lit in the high-beam state or the low-beam state at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, the overturn-notification-rider-informing-actuation-section informs the 

With respect to claim 6 as modified above Lenker teaches an overturn-notification-rider-informing-device, wherein:
 the indicators comprise a right indicator and a left indicator (Lenker ¶[17]);
 and in a case where the right indicator and the left indicator are unlit at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, the overturn-notification-rider-informing-actuation-section informs the rider of the overturn notification state by causing one or both of the right indicator and the left indicator to light up after the leaning vehicle changes from the travelling state to the overturned state, or by causing the right indicator and the left indicator to flash alternately after the leaning vehicle changes from the travelling state to the overturned state (Lenker ¶[17]), or by causing the right indicator and the left indicator to flash simultaneously after the leaning vehicle changes from the travelling state to the overturned state, or by causing the right indicator or the left indicator to flash after the leaning vehicle changes from the travelling state to the overturned state (Lenker ¶[17] wherein Lenker teaches turning on the motorbike's right and left turn signals concurrently). 


the indicators comprise a right indicator and a left indicator (Lenker Fig. 4 element 430 ¶[9, 17, 65]);
 and in a case where the right indicator or the left indicator is flashing at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, the overturn-notification-rider-informing-actuation-section informs the rider of the overturn notification state by causing the right indicator and the left indicator to light up after the leaning vehicle changes from the travelling state to the overturned state (Lenker Fig. 4 element 430 ¶[9, 17, 65]), or by causing the right indicator and the left indicator to flash alternately after the leaning vehicle changes from the travelling state to the overturned state, or by causing the right indicator and the left indicator to flash simultaneously after the leaning vehicle changes from the travelling state to the overturned state (Lenker Fig. 4 element 430 ¶[9, 17, 65]). 

With respect to claim 9 Lenker as modified above teaches an overturn-notification-rider-informing-device, wherein:
 the indicators comprise a right indicator and a left indicator (Lenker Fig. 4 element 430 ¶[9, 17, 65]);
 and in a case where the right indicator and the left indicator are flashing simultaneously at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, the overturn-notification-rider-informing-actuation-section informs the 

With respect to claim 11 Lenker as modified above teaches an overturn-notification-rider-informing-device, wherein:
 in a case where the horn or the buzzer is not generating sound at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, the overturn-notification-rider-informing-actuation-section informs the rider of the overturn notification state by causing the horn or the buzzer to intermittently or continuously generate sound after the leaning vehicle changes from the travelling state to the overturned state (Lenker Fig. 4, 430 ¶[9,41, 65]);
 or in a case where the horn is continuously generating sound at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, the overturn-notification-rider-informing-actuation-section informs the rider of the overturn notification state by causing the horn to intermittently generate sound after the leaning vehicle changes from the travelling state to the overturned state (Lenker Fig. 4, 430 ¶[9, 65]) (Lenker Fig. 4, 430 ¶[9,41, 65]). 

.


Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenker (US 20170158118) in view of Kizaki (US 2016/0167569).

With respect to claim 7 Lenker teaches an overturn-notification-rider-informing-device according to claim 1, wherein:
 the indicators comprise a right indicator and a left indicator (Lenker Fig. 4 element 430 ¶[9, 17, 65]);
and in a case where the right indicator and the left indicator are simultaneously flashing according to the first cycle at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, the overturn-notification-rider-informing-actuation-section informs the rider of the overturn notification state by causing the right indicator and the left indicator to simultaneously flash (Lenker Fig. 4 element 430 ¶[9, 17, 65]) after the leaning vehicle changes from the travelling state to the overturned state. 
Lenker does not teach wherein the right indicator and the left indicator are caused to simultaneously flash when used as emergency stop lights according to a cycle that is different from the first cycle.
Kizaki teaches a system for controlling signaling on a tilting vehicle wherein the right indicator and the left indicator are caused to simultaneously flash when used as emergency 
Thus as shown above Lenker teaches a base invention of a tilting vehicle that uses its lights and indicators to indicate an overturn/drop and Kizaki teaches using different cycles of lights to indicate different types of hazardous situations. These two references are analogous to one another because both are drawn to systems of informing a user of a Hazard situation. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Lenker to apply the teachings of Kizaki because the teaching of using different cycles of lights to indicate different types of hazardous situations taught by Kizaki was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a tilting vehicle that uses its lights and indicators to indicate an overturn/drop taught by Lenker to yield the advantage of making the user more noticeable via different flashing cycles and thus makes the system safer and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 10 Lenker as modified in claim 7 teaches an overturn-notification-rider-informing-device according to claim 1, wherein:
in a case where the back light is unlit at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, the overturn-notification-rider-informing-actuation-section informs the rider of the overturn notification state by causing the back light to light up or to flash after the leaning vehicle changes from the travelling state to 
The examiner notes that the left and right signal indicators as taught by Lenker and Kizaki, broadly interpreted would read on the back light as claimed by applicant. Further, although Kizaki does not explicitly state that there are four different cycles specifically, the technique taught by Kizaki (wherein different situations have their own unique signal cycle) would clearly be applicable to any number of unique situations each with their own unique signal and merely increasing the number of unique situations having their own unique cycle 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665